Citation Nr: 1228326	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  04-38 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee arthritis. 

2.  Entitlement to a rating in excess of 10 percent for left knee arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1990 to May 1991. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2004 rating action in which the RO denied a rating in excess of 20 percent for low back arthritis, and a rating in excess of 10 percent for arthritis of each knee.  The Veteran filed a Notice of Disagreement (NOD) in June 2004, and the RO issued a Statement of the Case (SOC) in September 2004.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in October 2004. 

In March 2005, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, DC; a transcript of the hearing is of record.  During the hearing, the Veteran submitted additional evidence, along with a signed waiver of her right to have this evidence initially considered by the RO.  See 38 C.F.R. §§ 20.800, 20.1304 (2011). 

In August 2006, the Board denied the claim for a higher rating for low back arthritis and remanded the claims for higher ratings for right and left knee arthritis to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, the RO continued the denial of the claims (as reflected in a November 2009 supplemental SOC (SSOC)), and returned the matters to the Board for further appellate consideration. 

In June 2010, the Board again remanded the claims on appeal to the RO, via the AMC, for further action.  After accomplishing further action, the AMC continued to deny the claims (as reflected in a May 2012 SSOC), and returned the matters to the Board for further appellate consideration.

Review of the electronic folder is noted to include copies of records of adjudicatory actions pertinent to the matter on appeal.

For the reasons expressed below, the matters remaining on appeal are, again, being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on her part, is required. 


REMAND

Unfortunately, the claims file reflects that further action on the claims on appeal is warranted, even though such action will, regrettably, further delay an appellate decision on these matters.

The most recent VA examination pertaining to the Veteran's right and left knee arthritis was conducted in February 2007.  The Board's review of the claims file shows that collectively, statements from the Veteran and her representative indicate that his knee disabilities have worsened since that time.  In a June 2012 post-remand brief, the Veteran's representative argued that the Veteran continues to assert that the left and right knees are more painful and they continue to worsen, in both pain and range of motion.  The Veteran's representative also stated that the knee disabilities are also preventing the Veteran from performing many activities of daily living. 

Under these circumstances, the Board finds that, in view of allegations that the Veteran's disabilities have become more severe since the February 2007 VA examination, more contemporaneous medical findings are needed to evaluate the Veteran's service-connected right and left knee arthritis.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous"). 

Hence, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the claims for increased ratings for service-connected right and left knee arthritis.  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to her by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding , pertinent records.

As regards VA treatment records, the claims file includes VA outpatient treatment records from the VA Medical Center (VAMC ) in Washington, D.C., dated through June 2010.  However, more recent records from this facility may exist. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain from the Washington VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since June 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the appellant should explain that she has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of each claim for increase should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.  In adjudicating the claims, the RO should consider any newly submitted or obtained evidence since the last SSOC.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Washington VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since June 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to each knee, the examiner should conduct range of motion testing (expressed in degree).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with any knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of any knee due to pain and/or any other symptoms noted above during flare-ups and/or with repeated use of any knee; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion of any knee. 

The examiner should also indicate whether the Veteran has instability of either knee, and if so, provide an assessment as to whether such instability is slight, moderate, or severe.

Also, for each knee, the physician should clearly indicate whether the record reflects a change in the severity of the disability at any point(s) since the September 2003 claim for increase.  If so, the physician should identify the approximate date(s) of the change(s), as well as provide an assessment of the severity of the disability at each stage. 

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report for the scheduled examination, the RO should obtain and associate with the claims file a copy(ies) of any notice(s) of the date and time of the examination sent to her by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal.

If the Veteran fails to report to the scheduled examination, in adjudicating each claim for increase, the RO should apply the provisions of the 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, the RO should adjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority (to include consideration of whether any staged rating of the Veteran's disability, pursuant to Hart (cited above), is appropriate). 

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

